Citation Nr: 0823504	
Decision Date: 07/16/08    Archive Date: 07/23/08

DOCKET NO.  06-37 807	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder.

2.  Entitlement to service connection for lung cancer, 
including secondary to inservice exposure to herbicides.


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

W. Yates, Counsel




INTRODUCTION

The veteran served on active duty from January 1956 to 
January 1976.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from an October 2005 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, 
Wisconsin.  

The issue of entitlement to post-traumatic stress disorder 
(PTSD) is addressed in the Remand portion of the decision 
below and is remanded to the RO via the Appeals Management 
Center in Washington, DC.


FINDING OF FACT

The veteran's metastatic adenocarcinoma, involving the lungs, 
from colonic primary, is not shown to have been present in 
service, or for many years thereafter, nor is it the result 
of any incident of the veteran's military service, including 
inservice exposure to herbicides.


CONCLUSION OF LAW

Lung cancer was not incurred in or aggravated by active 
military service, nor may it be presumed to have been so 
incurred, to include as due to Agent Orange exposure.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 1131, 1137, 5103A, 
5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has certain notice and assistance requirements.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2007).  Upon receipt of a substantially complete 
application for benefits, VA must notify the claimant what 
information or evidence is needed in order to substantiate 
the claim and it must assist the claimant by making 
reasonable efforts to get the evidence needed.  38 U.S.C.A. 
§§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  Prior to the initial 
adjudication of the instant case, the RO's letters, dated in 
July 2004, January 2005 and August 2005, advised the veteran 
of the foregoing elements of the notice requirements.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (noting 
that a VCAA defect may be cured by issuance of a fully 
compliant notification followed by a re-adjudication of the 
claim); see also Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  

With respect to the Dingess requirements, the veteran was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disability on appeal.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  However, there is no prejudice in issuing a 
final decision because the preponderance of the evidence is 
against the claim for service connection.  Any questions as 
to the appropriate disability rating or effective date to be 
assigned are moot.  Further, the purpose behind the notice 
requirement has been satisfied because the veteran has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim, to include the opportunity to 
present pertinent evidence.  Thus, the Board finds that the 
content requirements of the notice VA is to provide have been 
met.  See Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004). 

In addition, the duty to assist the appellant has also been 
satisfied in this case.  The RO has full attempted to obtain 
all of the veteran's service medical records.  These efforts 
are documented in the formal finding of unavailability 
memorandum, dated in October 2006.  The RO has obtained all 
of the veteran's identified VA medical treatment records and 
private treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159.  Moreover, the Board does not find that a medical 
opinion is required herein as the medical evidence of record 
clearly diagnosed the veteran with metastatic adenocarcinoma, 
involving the lungs, from colonic primary, which is not a 
presumptive condition relating to inservice exposure to 
herbicides, and there is no competent evidence of record 
indicating that a link between this condition and the 
veteran's military service exists.  Finally, there is no 
indication in the record that additional evidence relevant to 
the issue being decided herein is available and not part of 
the record.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 
537 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  In order to prevail on the issue of service 
connection there must be medical evidence of a current 
disability; medical evidence, or in certain circumstances, 
lay evidence of in-service occurrence or aggravation of a 
disease or injury; and medical evidence of a nexus between an 
in-service injury or disease and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond 
v. West, 12 Vet App. 341, 346 (1999).

Service connection may be presumed for malignant tumors, if 
it is shown that the veteran served continuously for 90 days 
or more during a period of war or during peacetime after 
December 31, 1946, and this condition manifested to a degree 
of 10 percent within one year from the date of discharge with 
no evidence of record establishing otherwise.  38 U.S.C.A. §§ 
1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).

In some circumstances, a disease associated with exposure to 
certain herbicide agents, to include respiratory cancers 
(cancer of the lung, bronchus, larynx or trachea), will be 
presumed to have been incurred in service even though there 
is no evidence of that disease during the period of service 
at issue.  38 U.S.C.A. § 1116(a); 38 C.F.R. §§ 3.307(a)(6), 
3.309(e).  In this regard, a veteran who, during active 
military, naval, or air service, served in the Republic of 
Vietnam during the Vietnam era shall be presumed to have been 
exposed to an herbicide agent unless there is evidence to 
establish that the veteran was not exposed to an herbicide 
agent during that service.  38 U.S.C.A. § 1116(f).  

VA has determined there is no positive association between 
exposure to herbicides and any other condition for which VA 
has not specifically determined that a presumption of 
service connection is warranted.  See Notice, 59 Fed. Reg. 
341-346 (1994); see also 61 Fed. Reg. 41442-41449, 57586-
57589 (1996).

In this case, the veteran served on active duty from January 
1956 to January 1976, including service in the Republic of 
Vietnam.  The veteran's separation examination, dated in 
September 1975, recorded the veteran's lungs, chest, anus and 
rectum as normal.  X-ray examination of the chest performed 
at that time, was also listed as normal.

A review of his post service medical treatment records 
revealed that the veteran underwent a low anterior resection 
of the colon in February 2003, which revealed adenocarcinoma.  
A pre-operative computerized tomography (CT) scan revealed a 
few right lung nodules which were thought to be 
granulomatous.  A follow-up CT scan, performed in August 
2003, revealed a new 1.1 centimeter left lower lobe nodule, 
which was shown to have subsequently increased in size to 1.7 
centimeters on a CT scan performed in January 2004.  In March 
2004, the veteran underwent a flexible bronchosopy, left 
thoracotomy, left lower lobectomy, and a wedge of a left 
upper lobectomy during which an additional nodule was 
palpated.  His hospitalization report stated that the "final 
pathology of these two lesions was returned as metastatic 
colon cancer with adenocarcinoma consistent with a colonic 
primary."

Adenocarcinoma of the colon is not listed as a disease that 
may be presumptively service connected for veterans exposed 
to an herbicide agent during active service.  38 U.S.C.A. § 
1116(a); 38 C.F.R. § 3.309(e).  Moreover, the United States 
Court of Appeals for Veterans Claims (Court) has held that a 
cancer metastasizing from another primary site does not 
warrant invoking the presumption of service connection due to 
Agent Orange exposure.  38 U.S.C.A. §§ 1113, 1116(a)(1); 38 
C.F.R. § 3.309(e); see also Darby v. Brown, 10 Vet. App. 243 
(1997).  


Accordingly, presumptive service connection for the veteran's 
metastatic adenocarcinoma, involving the lungs, from colonic 
primary, based on Agent Orange exposure is not warranted.  
Notwithstanding the foregoing, the veteran may still 
establish service connection with proof of actual direct 
causation.  See Combee v. Brown, 34 F.3d 1039, 1043-44 (Fed. 
Cir. 1994); see also McCartt v. West, 12 Vet. App. 164, 167 
(1999).  

There is no evidence of the veteran having incurred 
metastatic carcinoma until 2003, over twenty-five years 
after the veteran's discharge form the service.  See 38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309; see also Mense v. Derwinski, 1 Vet. App. 354, 356 
(1991) (holding that VA did not err in denying service 
connection when the veteran failed to provide evidence which 
demonstrated continuity of symptomatology, and failed to 
account for the lengthy time period for which there is no 
clinical documentation of his low back condition).  

Moreover, there is no competent evidence of record which 
attributes the veteran's metastatic adenocarcinoma involving 
the lungs, from colonic primary, to his military service.  
The veteran contends that this condition is related to his 
service, but as a layman, his statements are not competent 
evidence on medical causation.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 495 (1992).  As there is no competent medical 
evidence that links the veteran's metastatic adenocarcinoma, 
involving the lungs, from colonic primary, to any incident or 
incidents of service, service connection is not warranted.

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the veteran's claim, the doctrine is not 
for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Service connection for lung cancer, including secondary to 
inservice exposure to herbicides, is denied.



REMAND

The veteran contends that he has PTSD as a result of an 
incident he experienced during his military service.  
Specifically, he claims that he was onboard an aircraft which 
received enemy fire killing six people onboard.  Based upon 
its review of the veteran's claims folder, the Board finds 
there is a further duty to assist the veteran with his claim 
herein.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

Generally, service connection may be established for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  Service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  
Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) (2007); a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred.  38 C.F.R. § 3.304(f) (2007).  

In this case, the veteran has alleged that on June 8, 1964, 
he boarded a flight from Tan Son Nhut to Bangkok, Thailand.  
During this trip, he contends that the plane made a stop at 
an unknown location, possibly Cambodia.  Upon its landing, 
the plane received enemy fire which killed six individuals 
who were travelling on the plane.  The veteran also alleges 
that he was struck with shrapnel in the thighs and right 
thumb.

A review of the veteran's service personnel records revealed 
that at the time of this alleged stressor, the veteran was 
assigned to the 1964 CommGP O/L, Don Muang Air Base, 
Thailand.  

In attempting to verify the veteran's claim, the RO obtained 
the morning reports from HQ 1964 CommGP for the month of June 
1964.  These records do not verify the veteran's claimed 
stressor.

Under the circumstances of this case, the RO should attempt 
to verify the veteran's claimed inservice stressor with the 
Joint Services Record Research Center (JSRRC).  In making 
this determination, the Board notes that if the individuals 
onboard the aircraft were not part of the veteran's unit 
command, it is possible that their injuries/deaths would not 
be recorded on the morning reports which were obtained.  
Thus, to ensure that all reasonable attempts to verify the 
veteran's alleged stressor have been completed, a search of 
the veteran's actual unit records and any other documents 
that might verify the veterans claim, during this time frame 
should be made.  Thereafter, if any in-service stressor is 
verified, the RO should schedule the veteran for a VA 
psychiatric examination to determine whether the veteran has 
PTSD due to a verified in-service stressor.

In light of the foregoing, additional development is 
warranted with respect to the issue of entitlement to service 
connection for PTSD.  Accordingly, the claim is remanded for 
the following actions:

1.  The RO must prepare a summary of the 
veteran's alleged stressor to the extent 
possible.  A copy of the summary, the 
veteran's stressor statements, and 
pertinent service personnel records 
should be forwarded to the JSRRC for 
verification of the specific incident 
alleged by the veteran.

2.  When the above action has been 
completed, if, and only if, the RO 
determines that the evidence establishes 
the occurrence of the alleged stressor, 
then the veteran must be provided with a 
VA examination by a psychiatrist to 
ascertain the nature, severity, and 
etiology of any PTSD found.  The claims 
file must be made available to and 
reviewed by the examiner in conjunction 
with the examination.  All necessary 
special studies or tests including 
psychological testing and evaluation must 
be accomplished.  The RO must provide the 
examiner a summary of the verified 
stressor(s), and the examiner must be 
instructed that only these events may be 
considered for the purpose of determining 
whether exposure to a verified in-service 
stressor has resulted in the current 
psychiatric symptoms.  The examination 
report must include a detailed account of 
all pathology found to be present. If the 
diagnosis of PTSD is deemed appropriate, 
the examiner must specify (1) whether the 
alleged stressor found to be established 
by the record was sufficient to produce 
PTSD; and (2) whether there is a link 
between the current symptomatology and 
the inservice stressor found to be 
established by the record and found 
sufficient to produce PTSD by the 
examiner.  The report of examination 
should include a complete rationale for 
all opinions expressed.  The report 
prepared must be typed.

3.  The RO must notify the veteran that 
it is his responsibility to report for 
any scheduled examination and to 
cooperate in the development of the 
claim, and that the consequences for 
failure to report for a VA examination 
without good cause may include denial of 
the claim.  38 C.F.R. §§ 3.158, 3.655 
(2007).  In the event that the veteran 
does not report for any scheduled 
examination, documentation must be 
obtained which shows that notice 
scheduling the examination was sent to 
the last known address.  It must also be 
indicated whether any notice that was 
sent was returned as undeliverable.

4.  The examination report must be 
reviewed to ensure that it is in complete 
compliance with the directives of this 
remand.  If the report is deficient in 
any manner, the RO must implement 
corrective procedures.


5.  After completing the above actions 
and any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
paragraphs above, the RO must re-
adjudicate the claim for entitlement to 
service connection for PTSD.  If the 
claim remains denied, a supplemental 
statement of the case addressing all 
evidence received since the February 2007 
supplemental statement of the case must 
be provided to the veteran and his 
representative.  After the veteran and 
his representative have had an adequate 
opportunity to respond, the appeal must 
be returned to the Board for appellate 
review.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


